Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 1 of 26 Page ID #:645


    1   ROME & ASSOCIATES, A.P.C.
        Eugene Rome (SBN: 232780)
    2   erome@romeandassociates.com
        Sridavi Ganesan (SBN 216129)
    3   sganesan@romeandassociates.com
        Brianna Dahlberg (SBN 280711)
    4   bdahlberg@romeandassociates.com
        2029 Century Park East, Suite 450
    5   Los Angeles, CA 90067
        Telephone: 310-282-0690
    6   Facsimile: 310-282-0691
    7 Attorneys for Defendants
      ANOVOS PRODUCTIONS, LLC; and LUCASFILM
    8 LTD. LLC (erroneously sued as DISNEY LUCASFILM,
      LTD.)
    9

   10
                                 UNITED STATES DISTRICT COURT
   11
                                CENTRAL DISTRICT OF CALIFORNIA
   12
   13
                                                Case No. 2:19-cv-04821- MWF(KSx)
   14 ARTHUR CATALANO, MATTHEW
      FERNANDES, ANDRE JOSEPH,
   15 ALEXANDER ALONSO, and                     DEFENDANTS’ REPLY IN
      RANDOLPH JONES, individually and          SUPPORT OF MOTION TO
   16 on behalf of others similarly situated,   DISMISS THIRD AMENDED
                                                COMPLAINT PURSUANT TO
   17             Plaintiffs,                   FEDERAL RULE OF CIVIL
                                                PROCEDURE 12(B)(6)
   18        v.
   19   ANOVOS PRODUCTIONS, LLC; and            Date: January 27, 2020
        DISNEY LUCASFILM, LTD.,                 Time: 10:00 a.m.
   20                                           Ctrm: 5A
                  Defendants.                   Judge: Hon. Michael W. Fitzgerald
   21
   22
                                                Complaint filed: June 3, 2019
   23                                           TAC filed: November 18, 2019
   24
   25
   26
   27
   28


           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 2 of 26 Page ID #:646



    1
    2                                              TABLE OF CONTENTS

    3 I. INTRODUCTION ............................................................................................. 1
    4
        II.         ARGUMENT ............................................................................................. 2
    5
              A. Plaintiffs’ Fraud and Intentional Misrepresentation Claims Are Not
    6
                    Sufficiently Pled ......................................................................................... 2
    7
                   1. Plaintiffs Failed to Allege a Misrepresentation of Fact........................... 2
    8
                   2. Plaintiffs Failed to Allege Additional Misrepresentations with
    9
                        Particularity ............................................................................................. 4
   10
                   3. Plaintiffs Failed to Allege Justifiable Reliance ....................................... 5
   11
                   4. Plaintiffs Failed to Allege Intent to Defraud ........................................... 7
   12
   13         B.    Plaintiffs’ Negligent Misrepresentation Claim Is Inadequately Pled... 8
   14
              C. Plaintiffs’ Contract Claims Should Be Dismissed .................................. 9
   15
   16         D. Mr. Catalano and Mr. Fernandes’ CLRA Claim Is Insufficiently Pled
   17                ................................................................................................................... 12
   18
              E.    All Plaintiffs’ Claims Against Lucasfilm Should Be Dismissed .......... 13
   19
                   1. The TAC Fails to State Any Direct Liability Claims Against
   20
                        Lucasfilm ............................................................................................... 14
   21
                   2. Lucasfilm Cannot Be Held Vicariously Liable for Anovos’ Actions ... 18
   22
   23         F.    Plaintiffs Fail to Address Their False Allegations in the TAC ................. 19
   24
              G. Leave to Amend Should Not Be Granted.................................................. 20
   25
   26 III.          CONCLUSION ........................................................................................ 21
   27
   28
                                                                        i
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 3 of 26 Page ID #:647



    1                                         TABLE OF AUTHORITIES
    2 Cases
    3 Aboujaoude v. Poinciana Dev. Co. II, 509 F. Supp. 2d 1266
    4       (S.D. Fla. 2007) .................................................................................................. 18
    5 A-Z Bus Sales, Inc. v. City of Burbank, 2014 WL 971677
    6      (Cal. Ct. App. Mar. 13, 2014) .............................................................................. 11
    7 Beckwith v. Dahl, 205 Cal.App.4th 1039 (2012) ...................................................... 5
    8 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 .......................................................... 1
    9 Colgate v. JUUL Labs, 402 F. Supp.3d 728 (N.D. Cal. 2019) ............................... 19
   10 Cooper v. Pickett, 137 F.3d 616 (9th Cir. 1997) ....................................................... 4
   11 Corson v. Toyota Motor Sales, U.S.A., Inc., 2013 WL 1802709
   12      (C.D. Cal. April 24, 2013)...................................................................................... 6
   13 Doe v. United States, 58 F.3d 494 (9th Cir.1995) ................................................... 20
   14 Emery v. Visa Int’l Serv. Ass’n, 95 Cal.App.4th 952 (2002) .................................. 18
   15 Fowler v. Wells Fargo Bank, N.A., 2019 WL 2503548
   16      (N.D. Cal. Jun. 17, 2019) ....................................................................................... 5
   17 Furla v. Jon Douglas Co., 65 Cal.App.4th 1069 (1998) ........................................... 3
   18 GlenFed, Inc. Sec. Litig., 42 F.3d 1541 (9th Cir. 1994)............................................ 4
   19 Henry v. Sharma, 154 Cal.App.3d 665 (1984) ........................................................ 10
   20 Houghland v. Roth Blum Packing Co., 99 Cal. App. 631 (1929) ........................... 11
   21 Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844 (1982) ................................... 17
   22 Jamster Mktg. Litig., 2009 WL 1456632 (S.D. Cal. May 22, 2009)....................... 17
   23 Janney v. Mills, 944 F. Supp.2d 806 (N.D. Cal. 2013) ........................................... 13
   24 Jones & Laughlin Steel Co. v. Abner Doble Co., 162 Cal. 497 (1912)................... 10
   25 Jones v. ConAgra Foods, Inc., 912 F. Supp. 2d 889 (N.D. Cal. 2012) ................... 13
   26 Kashmiri v. Regents of University of California,
   27      156 Cal.App.4th 809 (2007)................................................................................. 12
   28
                                                                   ii
             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 4 of 26 Page ID #:648



    1 Kearns v. Ford Motor Co., 567 F.3d 1120 (9th Cir. 2009) ..................................... 12
    2 Kendall v. Visa U.S.A., Inc., 518 F.3d 1042 (9th Cir.2008) .................................... 20
    3 Kinsman v. Unocal Corp., 37 Cal.4th 659 (2005) ................................................... 16
    4 Kristensen v. Credit Payment Servs. Inc., 879 F.3d 101 (9th Cir. 2018) ................ 19
    5 Kwikset Corp. v. Superior Court, 51 Cal.4th 310 (2011)........................................ 15
    6 Lazar v. Superior Court of Los Angeles County, 12 Cal.4th 631 (1996) .................. 2
    7 Lockheed Martin Corp. v. Network Solutions, Inc.,
    8      194 F.3d 980 (9th Cir. 1999)................................................................................ 17
    9 Marder v. Lopez, 450 F.3d 445 (9th Cir. 2006) ........................................................ 9
   10 Mini Maid Servs. Co. v. Maid Brigade Sys., Inc.,
   11      967 F.2d 1516 (11th Cir. 1992)............................................................................ 16
   12 Moore v. Kayport Package Express, Inc., 885 F.2d 531 (9th Cir. 1989).................. 4
   13 Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101 (C.D. Cal. 2003) ......... 6
   14 Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038 (9th Cir. 2008) ........... 16
   15 Oberlin v. Marlin American Corp., 596 F.2d 1322 (7th Cir. 1979) ........................ 16
   16 Ragland v. U.S. Bank Nat’l Assn., 209 Cal.App.4th 182 (2012) ............................ 15
   17 Resolution Trust Corp. v. Rossmoor Corp., 34 Cal.App.4th 93 (1995) .................. 16
   18 Rollins, Inc. v. Butland, 951 So.2d 860 (Fla. Dist. Ct. App. 2006) ......................... 15
   19 Romex Textiles, Inc. v. Shaston, Inc., 2018 WL 6167910
   20      (C.D. Cal. Jul. 20, 2018) ........................................................................................ 5
   21 Sussman v. American Broad. Cos., Inc., 971 F. Supp. 432 (C.D. Cal. 1997) ........... 2
   22 Tarmann v. State Farm Mut. Auto. Ins. Co., 2 Cal.App.4th 153 (1991) ................... 8
   23 Thrifty v. Payless, Inc. v. The Americana Brand, LLC, 218 Cal.App.4th 1230
   24      (2013) ..................................................................................................................... 3
   25 Ucello v. Laudenslayer, 44 Cal.App.3d 504 (1975) ................................................ 16
   26 UMG Recordings, Inc. v. Glo Eagle Entm’t, Inc., 2015 WL 12746208
   27      (C.D. Cal. Oct. 30, 2015) ....................................................................................... 8
   28
                                                                     iii
             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 5 of 26 Page ID #:649



    1 Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097 (9th Cir. 2003) ......................... 4, 12
    2 Yucesoy v. Uber Techs., Inc., 2016 WL 493189 (N.D. Cal. Feb 9, 2016) .............. 13
    3 Statutes
    4 Cal. Civil Code § 1750 et seq. ................................................................................... 1
    5 Rules
    6 Fed. R. Civ. P. 8 ......................................................................................................... 8
    7 Fed. R. Civ. P. 9(b) ........................................................................................... passim
    8 Fed. R. Civ. P. 11 ......................................................................................... 11, 19, 20
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                    iv
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 6 of 26 Page ID #:650



    1         Defendants Anovos Productions, LLC (“Anovos”) and Lucasfilm Ltd. LLC
    2 (erroneously sued as “Disney Lucasfilm, Ltd.”) (collectively, “Defendants”),
    3 hereby submit their reply in response to Plaintiffs Arthur Catalano, Matthew
    4 Fernandes, Andre Joseph, Alexander Alonso, and Randolph Jones, (collectively,
    5 “Plaintiffs”) Opposition to Defendants’ Motion to Dismiss the Third Amended
    6 Complaint (“TAC”).
    7               MEMORANDUM OF POINTS AND AUTHORITIES
    8 I.      INTRODUCTION
    9         In their Opposition, Plaintiffs fail to demonstrate their claims meet the
   10 plausibility standard of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
   11 Specifically, with respect to their fraud, intentional misrepresentation claims, and
   12 negligent    representation   causes   of       action,   Plaintiffs   fail   to   allege   a
   13 misrepresentation of fact and justifiable reliance or such misrepresentations that
   14 would meet the heightened pleading standard of Federal Rule of Civil Procedure
   15 (“Rule”) 9(b). Plaintiffs’ claim for violation of California Civil Code section 1750,
   16 et seq. (“CLRA”) also fails because no misrepresentation of fact has been
   17 identified. As for their claims that Anovos breached the contracts, Plaintiffs
   18 arguments are refuted by the facts that (i) Plaintiffs agreed that the delivery dates
   19 were estimates only that were subject to change at any time for any reason when
   20 they purchased their products, and (ii) the delivery times of one to three years is
   21 not unreasonable given the complicated and time-consuming process involved to
   22 make Anovos’ unique and high-quality movie replicas.
   23         Additionally, Plaintiffs are simply unable to state a claim against Lucasfilm
   24 under either a direct liability or vicarious liability theory. Plaintiffs have not
   25 alleged any representation by Lucasfilm that they relied upon when making their
   26 specific purchases. Nor have Plaintiffs alleged facts to establish that Anovos was
   27 the agent of Lucasfilm.
   28
                                                  1
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 7 of 26 Page ID #:651



    1         Accordingly, Defendants respectfully request that the Court grant their
    2 Motion and dismiss the first, second, seventh, eighth, and ninth causes of action of
    3 fraud, breach of contract, violation of CLRA, negligent misrepresentation and
    4 intentional misrepresentation against Anovos, and all causes of action against
    5 Lucasfilm. The Court should deny further leave to amend.
    6 II.     ARGUMENT
    7         A.     Plaintiffs’ Fraud and Intentional Misrepresentation Claims Are
    8                Not Sufficiently Pled
    9         The    elements    of   the    California   tort   of   fraud   and   intentional
   10 misrepresentation are: (1) a misrepresentation of fact; (2) knowledge of falsity; (3)
   11 intent to defraud, which includes an intent “to induce reliance”; (4) justifiable
   12 reliance; and (5) damages. See Sussman v. American Broad. Cos., Inc., 971 F.
   13 Supp. 432, 434 (C.D. Cal. 1997); Lazar v. Superior Court of Los Angeles County,
   14 12 Cal. 4th 631, 637 (1996). As discussed in the Motion, Plaintiffs have failed to
   15 allege a misrepresentation of fact, justifiable reliance, or intent to defraud.
   16                1.     Plaintiffs Failed to Allege a Misrepresentation of Fact
   17         Of the three misrepresentations alleged in the TAC as to Anovos—that the
   18 ordered products “(i) will soon be manufactured; (ii) will be shipped to consumers
   19 by certain dates; and (iii) that the orders would be fulfilled” (see Dkt. # 46 at ¶
   20 201)—Plaintiffs are unable to point to a single affirmative statement by Anovos to
   21 support the first and third misrepresentations. Specifically, other than the fact that
   22 the items are alleged to be “pre-orders” there is not a single allegation that Anovos
   23 represented when the products would be manufactured. Similarly, there is no
   24 affirmative representation by Anovos that the orders would be fulfilled.
   25         With respect to the second alleged misrepresentation made by Anovos
   26 regarding the estimated shipping dates, Plaintiffs argue that the estimated delivery
   27 dates can be treated as misrepresentations of fact. Plaintiffs’ argument fails for two
   28 reasons. First, the cases relied upon by Plaintiffs for this proposition, Thrifty v.
                                                   2
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 8 of 26 Page ID #:652



    1 Payless, Inc. v. The Americana Brand, LLC, 218 Cal.App.4th 1230 (2013) and
    2 Furla v. Jon Douglas Co., 65 Cal.App.4th 1069 (1998) are distinguishable in that
    3 both concern estimates as to existing, verifiable facts, i.e. square footage for the
    4 purchase or lease of real property, whereas this case concerns an estimation as to
    5 when a future event will take place. In Thrifty, defendants mispresented the
    6 estimated square footage of the leased property, which related to the pro-rata share
    7 of property tax that the plaintiff would be required to pay, such that after the lease
    8 was signed, plaintiff was required to pay more than was initially believed based on
    9 the estimate. 218 Cal.App.4th at 1235. In Furla, the defendants misrepresented the
   10 estimated square footage of real property for sale by 20 percent, such that the
   11 plaintiff paid significantly more per square footage than what he believed he was
   12 paying at the time of purchase. 65 Cal.App.4th at 1072-75. In both cases, the
   13 estimated values related to existing, verifiable facts, the misrepresentations of
   14 which caused each of the plaintiffs to pay more than the value of the real property
   15 being leased/purchased.
   16         Here, the delivery dates are not as to existing, verifiable facts, but an
   17 estimate as to a when a future event is anticipated to take place. All the products at
   18 issue are admittedly pre-orders, meaning that they have not yet even been
   19 manufactured. Further, the value of the products purchased from Anovos are not
   20 related to the delivery dates of the products. Indeed, Plaintiffs do not allege that the
   21 products purchased are of lesser value because they were not delivered by the
   22 estimated delivery dates. Moreover, all the cases cited by Plaintiffs concern
   23 misrepresentations related to real property, with Furla relying upon governing law
   24 concerning a seller/real estate broker’s duties and related representations to a buyer
   25 of real property. Id. at 1077. This case does not concern the sale or least of real
   26 property.
   27         Second, Plaintiffs fail to address the disclaimers included below Anovos’
   28 product descriptions that the “Pre-order items are subject to change in availability
                                                  3
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 9 of 26 Page ID #:653



    1 and features” and “All items are subject to change in availability, features, and
    2 delivery dates at any time and for any reason”, which reinforce the fact that the
    3 delivery dates are not necessarily a reliable indicator of when the products would
                   1
    4 be delivered. Dkt. # 46, ¶ 44, 48, 98.
    5         Plaintiffs’ allegations of subsequent statements by Anovos about delays in
    6 production and expectations as to shipment that were made after the products were
    7 purchased are not representations that Plaintiffs could have relied upon when
    8 purchasing their products in the first place, and so cannot be a basis for Plaintiffs’
    9 fraud and intentional misrepresentation claims.
   10         As the delivery dates are estimates that are explicitly stated to be subject to
   11 change at any time and for any reason, Anovos’ statements as to the estimated
   12 delivery dates cannot be representations of fact.
   13               2.     Plaintiffs Failed to Allege Additional Misrepresentations with
   14                      Particularity
   15         Under Rule 9(b), “[a]verments of fraud must be accompanied by ‘the who,
   16 what, when, where, and how’ of the misconduct charged.” Vess v. Ciba-Geigy
   17 Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003) (quoting Cooper v. Pickett, 137
   18 F.3d 616, 627 (9th Cir. 1997) (emph. added). “‘[A] plaintiff must set forth more
   19 than the neutral facts necessary to identify the transaction. The plaintiff must set
   20 forth what is false or misleading about a statement, and why it is false.’” Id. at
   21 1106; (quoting In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994)).
   22 “While statements of the time, place and nature of the alleged fraudulent activities
   23 are sufficient, mere conclusory allegations of fraud” are not. Moore v. Kayport
   24 Package Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989).
   25         Plaintiffs argue that they are not required to allege every misrepresentation,
   26 but to the extent Plaintiffs relied on certain misrepresentations when they
   27   1
        In contrast, in Furla, the defendant’s listing of the property for sale which
      included  the square footage, stated that “Information Deemed Reliable But Not
   28 Guaranteed”.    Furla, Cal.App.4th at 1072.
                                                 4
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 10 of 26 Page ID #:654



    1 purchased their products, these must be alleged. For example, they allege that,
    2 “Mr. Fernandes was induced by Defendants’ marketing to purchase” a Star Wars:
    3 Last Jedi Stormtrooper Helmet Stormtrooper Helmet. Dkt. # 46, ¶ 90. However,
    4 Plaintiffs fail to allege what misrepresentations were made in the marketing for Mr.
    5 Fernandes to be induced to purchase the product, who made the marketing
    6 misrepresentations (Anovos or Lucasfilm), where he saw the misrepresentations
    7 (on a website, social media, etc.), when it was made, and how those
    8 misrepresentations were false.
    9          Similarly, Plaintiffs allege that Mr. Joseph was enticed to purchase two of
   10 Anovos’ products through Anovos’ advertising, but fail to allege which advertising
   11 he is referring to, or where, when, and how he saw the advertising. Id. at ¶ 104.
   12 Further, Plaintiffs fail to allege what these representations are and how they are
   13 false.
   14          Without the missing factual allegations, Plaintiffs have simply failed to meet
   15 Rule 9(b)’s pleading requirement.
   16                3.    Plaintiffs Failed to Allege Justifiable Reliance
   17          Plaintiffs all but admit that (other than for Mr. Jones) they failed to assert
   18 any allegation that they were induced to purchase their respective Anovos products
   19 based upon Anovos’ representations of the estimated shipping dates. Instead,
   20 Plaintiffs argue that it is reasonable to infer that they expected to receive their
   21 purchased items near the anticipated delivery dates. See Dkt. # 49, 19:20-20:2.
   22          Because justifiable reliance is an essential element of any fraud claim, a
   23 complaint must contain sufficient factual allegations of justifiable reliance to
   24 survive dismissal. See Fowler v. Wells Fargo Bank, N.A., Case No. 18-cv-01254-
   25 MMC, 2019 WL 2503548, *3 (N.D. Cal. Jun. 17, 2019); Beckwith v. Dahl, 205
   26 Cal.App.4th 1039, 1066; Romex Textiles, Inc. v. Shaston, Inc., No. 2:18-CV-
   27 00578-RGK-JEMx, 2018 WL 6167910, *5 (C.D. Cal. Jul. 20, 2018) (“When
   28 alleging fraud, the complaint must contain allegations of facts showing that the
                                                  5
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 11 of 26 Page ID #:655



    1 Plaintiff's inducement was ‘justifiable or reasonable.’”). There is no legal authority
    2 to support Plaintiffs’ position that inferred assumptions are sufficient to show
    3 justifiable reliance.
    4         As stated above, claims for fraud and intentional misrepresentation must
    5 meet Rule 9(b)’s particularity requirement. Vess, 317 F.3d at 1103–04; Neilson v.
    6 Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1141 (C.D. Cal. 2003). To
    7 sufficiently allege justifiable reliance, Plaintiffs must allege facts showing that they
    8 “‘justifiably bought the product[s] in the first place ... because of [Anovos’]
    9 misrepresentation[s] or deceptive conduct.’” See Corson v. Toyota Motor Sales,
   10 U.S.A., Inc., No. CV 12-08499 JGB (VBKx), 2013 WL 1802709, *8 (C.D. Cal.
   11 April 24, 2013) (citations omitted); Beckwith v. Dahl, 205 Cal.App.4th 1039, 1063
   12 (2012) (“The plaintiff must plead that he believed the representations to be true . . .
   13 and that in reliance thereon (or induced thereby) he entered into the transaction.”)
   14 (internal citations omitted).
   15         Here, Plaintiffs have not alleged any facts that they purchased their
   16 respective products from Anovos’ website because of and in reliance on Anovos’
   17 misrepresentations about the estimated delivery dates. “Observing” the estimated
   18 delivery dates or “reasonably believing” that they would receive their products by
   19 those dates, without those observations or beliefs directly influencing their
   20 purchasing decisions, simply does not meet Rule 9(b)’s standards to allege
   21 justifiable reliance.
   22         Moreover, any reliance on the estimated delivery dates was not justifiable
   23 given that the disclaimers under each advertisement for sale on Anovos’ website
   24 explicitly stated that the delivery dates are only estimates and that are subject to
   25 change at any time and for any reason. See Dkt. # 46, ¶¶ 43(a)-(b), 44, 48. For
   26 example. Mr. Jones’ excitement that based on the stated estimated delivery date he
   27 would receive his ordered product upon completion of his payment plan, was not
   28 justifiable given the disclaimers. See id. at ¶ 129. Therefore, any reliance that the
                                                  6
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 12 of 26 Page ID #:656



    1 products would be delivered at the specific date or period stated at the time of
    2 purchase, cannot be justifiable.
    3                4.    Plaintiffs Failed to Allege Intent to Defraud
    4         In support of their Opposition, Plaintiffs filed a Request for Judicial Notice
    5 of a blog post published by Anovos on its website on April 5, 2019. Plaintiffs
    6 introduced this post as evidence that even Anovos believed the delays in shipment
    7 were “unacceptable”. See Dkt. # 49, 17:13-15, fn. 4. However, the blog post also
    8 demonstrates that Anovos never intended to defraud its customers, and that delays
    9 in shipment were a result of their efforts to create high-quality products rather than
   10 to steal their customers’ money without any intention of delivering the products
   11 purchased:
   12
                 At ANOVOS, we strive to make high quality products and
   13            deliver them in a timely manner. Our founding principle was to
                 create costumes and props that would set the “gold standard” in
   14            production quality replicas. However, we realize that we have
                 not effectively met the delivery expectations of our customers,
   15            and we would like to sincerely apologize for any frustration this
                 may have caused.
   16
        See Dkt. #51, Ex. A.
   17
              Moreover, despite Plaintiffs allegations that Anovos advertises its products
   18
        for sale without any intention of delivering them, the comments left by Anovos’
   19
        customers to the blog post demonstrate that Anovos has delivered products to their
   20
        customers once those items successfully completed manufacturing and quality
   21
        testing. See id. (e.g. “Quality on the items I’ve received is aces.”; “I just received
   22
        my neck seal. Sure it was a long wait, but the quality is worth it.”; “I’m a fan and
   23
        owner of your products. Please don’t go away.”; “I’ve never Been [sic] let down or
   24
        disappointed with anything you guys have done.”; “Your stuff is great.” “I echo
   25
        what others said regarding quality.”; “Never had a problem with my star trek [sic]
   26
        and star wars [sic] items. Quality is top notch. Please don’t sacrifice the quality of
   27
        the products for faster service.”; “Have loved everything i [sic] have gotten from
   28
                                                  7
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 13 of 26 Page ID #:657



    1 you. Especially my Black Imperial Officers uniform…”)
    2          Therefore, Plaintiffs’ allegations that Anovos intended to defraud its
    3 customers my providing false delivery dates without having any intention of
    4 delivering any of its products (see Dkt. # 46, ¶¶ 27, 58, 60, 61, 89, 111, 250, 257,
    5 278, 315) is refuted by Anovos’ own blog post and customer comments that
    6 Plaintiffs are requesting this Court to judicially notice.
    7         B.     Plaintiffs’ Negligent Misrepresentation Claim Is Inadequately
    8                Pled
    9         As stated in the Motion, Plaintiffs fail to allege sufficient facts to allege a
   10 misrepresentation of fact and justifiable reliance, whether analyzed under Rule 9(b)
   11 or Rule 8. Plaintiffs also fail to even allege what additional representations were
   12 made by Anovos through social media and press conferences that Plaintiffs relied
   13 upon in making their purchasing decisions. Id. at ¶ 327. Plaintiffs’ Opposition does
   14 not address these arguments, other than to rely on their arguments made in defense
   15 of their fraud and intentional misrepresentation claims. As discussed above, these
   16 arguments lack merit.
   17         Additionally, a claim of negligent misrepresentation is only actionable
   18 where the alleged misrepresentation is to past or existing material fact, and not an
   19 anticipated event in the future. See Tarmann v. State Farm Mut. Auto. Ins. Co., 2
   20 Cal. App. 4th 153, 158 (1991) (affirming judgment sustaining demurrer for
   21 negligent misrepresentation involving promise to perform at a future time); see
   22 also UMG Recordings, Inc. v. Glo Eagle Entm’t, Inc., No. CV 14-3466 MMM
   23 (JPRx), 2015 WL 12746208, *18 (C.D. Cal. Oct. 30, 2015) (“California law does
   24 not recognize a claim for negligent misrepresentation on the basis of a false
   25 promise; a negligent misrepresentation claim can be based only on a false
   26 statement concerning a past or existing fact.”). Anovos’ alleged misrepresentations
   27 as to the estimated delivery dates are predictions of future events and do not
   28 concern past or existing material facts. As such, as a matter of law, Plaintiffs’ have
                                                  8
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 14 of 26 Page ID #:658



    1 not and cannot with further amendment state a claim for negligent
    2 misrepresentation against Defendants.
    3            C.    Plaintiffs’ Contract Claims Should Be Dismissed
    4            Plaintiffs fail to refute Anovos’ argument that its failure to meet the original
    5 estimated delivery dates—which were clearly and expressly identified to Plaintiffs
    6 as estimates only, and not, as Plaintiffs allege, dates by which the products were
                            2
    7 “scheduled to arrive,” —does not constitute a breach of contract. In their
    8 Opposition, Plaintiffs contend that Anovos’ position would lead to absurd results
    9 where failing to deliver the products, even fifty years later would never be a breach
   10 of contract. Dkt. # 49, 22:2-4. This is a strawman argument.
   11             Plaintiffs argue that Anovos breached the contracts by failing to meet the
   12 “reasonable expectations” of Plaintiffs, but the TAC admits that each Plaintiff
   13 checked a box agreeing to Anovos’ terms including that the products ordered were
   14 pre-orders that would “become[] available at a later date,” and that the delivery
   15 dates were estimates only and subject to change “at any time for any reason”. Dkt.
   16 # 46, ¶¶ 43(a)-(b), 48, 211-12. Plaintiffs acknowledge in the TAC that Anovos told
   17 Plaintiffs that if they did not agree to these terms, they were “NOT [TO]
   18 PURCHASE OUR MERCHANDISE.” Id. at ¶ 211.
   19            Where, as here, the language of a contract is clear, the parties’ intent should
   20 be inferred from the written terms. Marder v. Lopez, 450 F.3d 445, 449 (9th Cir.
   21 2006) (“The parties’ intent should be inferred from the language of the [contract],
   22 so long as that language is not ambiguous or uncertain.”). Plaintiffs’ subjective
   23 expectations that the delivery estimates were “scheduled” delivery or shipping
   24 dates—or, in Mr. Jones’ case, that the product would be delivered once he fully
   25 paid though a payment plan—do not trump the clear written terms of the contracts.
   26 Thus, Plaintiffs’ allegations that Anovos failed to deliver the products by the
   27 “scheduled” dates fail to constitute breaches of the contracts.
   28   2
            E.g., Dkt. # 46, ¶¶ 207-08.
                                                     9
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 15 of 26 Page ID #:659



    1         Plaintiffs’ reliance on Henry v. Sharma, 154 Cal.App.3d 665 (1984) and
    2 Jones & Laughlin Steel Co. v. Abner Doble Co., 162 Cal. 497 (1912) is misplaced.
    3 In those cases, the contracts at issue were silent as to when the contracts would be
    4 performed. As such, the courts recognized that in such situations, a reasonable time
    5 for performance may be read into those contracts. See Henry, 154 Cal.App.3d at
    6 672 (finding 63 days reasonable for buyers to pay purchase price for real property
    7 where contract was silent as to when escrow would close); Jones & Laughlin Steel
    8 Co., 162 Cal. at 504 (finding that delivery of materials eight months more than
    9 eight months late was reasonable where contract did not include a delivery date).
   10 In this case, estimated dates for delivery were provided for the products purchased,
   11 as well as disclaimers that they were subject to change at any time for any reason.
   12 Dkt. # 46, ¶¶ 43(a)-(b), 48.
   13         Even if Anovos was required to deliver the products within a “reasonable
   14 amount of time”, it still did not breach the contracts with Plaintiffs. Plaintiffs
   15 greatly exaggerate the amount of time they have been waiting for their products.
   16 Contrary to Plaintiffs’ assertions in their Opposition, no Plaintiff has been waiting
   17 four or five years for his order, let alone fifty years.
   18         The actual amount of time Plaintiffs have been waiting—one to three years
   19 (Dkt. # 49, 23:15-19; see Dkt. # 46, ¶¶ 205-239)—is a reasonable amount of time
   20 under the circumstances and in light of the unique nature of the products. These are
   21 pre-ordered products which Plaintiffs knew had yet to be developed and
   22 manufactured overseas, with original estimated shipping dates set six months to
   23 one year out from the time Plaintiffs placed their order. Dkt. # 46, ¶¶ 38, 78, 137,
   24 209. Because of the inherent risk of running into manufacturing delays or other
   25 issues with production, Anovos specifically warned its customers that the
   26 availability and delivery estimates for pre-order items were subject to change. Id.
   27 at ¶¶ 44, 48. Plaintiffs knew of these uncertainties, but placed their pre-orders
   28 anyway pursuant to Anovos’ terms.
                                                  10
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 16 of 26 Page ID #:660



    1         Taking into consideration the unique nature of the products—high-end props
    2 and costumes created using studios’ “original film assets and digital scan
    3 technology” (id. at ¶ 24) to recreate the original items with painstaking accuracy
    4 and detail—the delivery delays alleged in the TAC are not unreasonable. See
    5 Houghland v. Roth Blum Packing Co., 99 Cal. App. 631, 635 (1929) (a “reasonable
    6 time” takes into consideration the subject of the contract and condition of the
    7 merchandise). Plaintiffs’ argument that the manufacturing process for such items is
    8 unlikely to be complicated or complex is undermined by their own allegations in
    9 the TAC. See, e.g., Dkt. # 46 at ¶ 38 (Anovos touts its process for creating
   10 “unique” “unaltered” movie replicas based on its access to the original pieces).
   11         In addition, the pre-order items were prototypes that were not yet fully
   12 developed and had to undergo approval and testing. The production of Anovos’
   13 products was therefore at least as complicated and time consuming as the buses in
   14 A-Z Bus Sales, Inc. v. City of Burbank, Case No. B244867, 2014 WL 971677, *3-4
   15 (Cal. Ct. App. Mar. 13, 2014) which, presumably, were not new products
                             3
   16 developed from scratch.
   17         Plaintiffs’ argument that Anovos’ delays were “indefinite” ignores that some
   18 Plaintiffs did actually receive their orders. In the First Amended Complaint
   19 (“FAC”), Plaintiffs acknowledged that Richard Dalton received his Start Trek
   20 Enterprise. Dkt. # 27 at ¶ 54, n1. Moreover, Mr. Catalano received his Star Trek
   21 Phaser Pistol three months before joining this litigation, and Mr. Joseph received
   22 that same product recently. Dkt. # 47 at 24, n6. Plaintiffs cannot continue to
   23 advocate to the Court that no items have been delivered without running afoul of
   24 Rule 11.
   25
   26
        3
   27 becauseAlthough Plaintiffs are correct that A-Z Bus Sales is not binding precedent
                it is unpublished, it is persuasive authority which demonstrates how a
      California  court has recently treated a factually analogous case involving a seller’s
   28 failure to ship products by an estimated date due to manufacturing issues.
                                                11
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 17 of 26 Page ID #:661



    1         With respect to those Plaintiffs who are still waiting for their orders,
    2 Plaintiffs inaccurately represent to the Court that they “can no longer receive a
    3 refund.” Dkt. # 49 at 25:3. The recent change in Anovos’ refund policy does not
    4 pertain to Plaintiffs’ orders, which were placed before April 11, 2019. See Dkt. #
    5 29-2. In fact, none of the Plaintiffs except for Mr. Fernandes allege that they ever
    6 cancelled their orders and asked Anovos for a refund—presumably, because they
    7 still want the products they ordered despite the delays.
    8         Kashmiri v. Regents of University of California, cited by Plaintiff is
    9 distinguishable because, despite the disclaimer on the university website and
   10 catalogue that it could increase fees without notice, the university separately made
   11 a specific promise to its students that it would not increase fees for current students
   12 enrolled in certain professional graduate programs. 156 Cal.App.4th 809, 833
   13 (2007). Here, no such promise was made. In fact, the delivery dates were
   14 represented by Anovos as estimates only that were subject to change at any time
   15 for any reason, not as promised dates for delivery. See Dkt. # 46, ¶¶ 43(a)-(b), 48.
   16         For these reasons, Plaintiffs’ breach of contract cause of action against
   17 Anovos should be dismissed.
   18         D.     Mr. Catalano and Mr. Fernandes’ CLRA Claim Is Insufficiently
   19                Pled
   20         In their Opposition, Messrs. Catalano and Fernandes (“CA Plaintiffs”) argue
   21 that their claim for violation of the CLRA is not subject to Rule 9(b)’s pleading
   22 standards, citing to Vess for support. However, the opposite is true. Vess
   23 specifically ruled that CLRA claims grounded in fraud, like Plaintiff’s CLRA
   24 claim, must meet Rule 9(b)’s heightened pleading standard. See Vess, 317 F.3d at
   25 1102-1105; Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009).
   26         CA Plaintiffs based their CLRA claim on alleged online advertising
   27 statements made by Anovos “representing that certain goods would be delivered on
   28 time.” See Dkt. # 46, ¶ 314. However, the TAC does not allege a single
                                                 12
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 18 of 26 Page ID #:662



    1 representation by Anovos that it would deliver its products “on time”. See Dkt. #
    2 46, ¶¶ 43-45, 49-50. Instead, the TAC alleges that Anovos explicitly represented
    3 through disclaimers found directly below the product descriptions that the delivery
    4 dates were estimates only that were “subject to change at any time for any reason.”
    5 Id. at ¶¶ 43(a)-(b), 48. As for other online advertisements allegedly made by
    6 Anovos on Twitter or social media, CA Plaintiffs have failed to identify what these
    7 advertisements are and when they were seen. See Janney v. Mills, 944 F. Supp.2d
    8 806, 818 (N.D. Cal. 2013) (with respect to pleading CLRA claims: “Rule 9(b)
    9 requires that the plaintiff(s) identify specific advertisements and promotional
   10 materials, allege when the plaintiff(s) were exposed to the materials; and explain
   11 how the materials were false or misleading.”).
   12         The cases cited by CA Plaintiffs in which the Ninth Circuit found allegations
   13 with less specificity met Rule 9(b)’s standard are distinguishable not just for the
   14 fact that neither of these cases concern CLRA claims, but because in those cases
   15 the respective plaintiffs alleged misrepresentations of fact. See Jones v. ConAgra
   16 Foods, Inc., 912 F. Supp. 2d 889, 902 (N.D. Cal. 2012); Yucesoy v. Uber Techs.,
   17 Inc., No. 15-cv-00262-EMC, 2016 WL 493189, * 2 (N.D. Cal. Feb 9, 2016). Here,
   18 CA Plaintiffs have either not identified what specific representations were made by
   19 Anovos in their social media advertisements or failed to demonstrate that the
   20 representations as to the estimated shipping dates are factual statements at all
   21 rather than predictions of anticipated future events.
   22         For these reasons, CA Plaintiffs have failed to allege a claim under the
   23 CLRA against Anovos.
   24         E.    All Plaintiffs’ Claims Against Lucasfilm Should Be Dismissed
   25         In the TAC, Plaintiffs name Lucasfilm as a defendant to their causes of
   26 action for (1) violation of the UCL, (2) violation of Florida’s Deceptive and Unfair
   27 Trade Practices Act (“FDUTPA”), and (3) negligent misrepresentation. Plaintiffs’
   28
                                                13
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 19 of 26 Page ID #:663



    1 Opposition only underscores that they have failed to allege any viable claim
    2 against Lucasfilm on any theory.
    3               1.    The TAC Fails to State Any Direct Liability Claims Against
    4                     Lucasfilm
    5         Plaintiffs contend they have sufficiently pled claims under the UCL and
    6 FDUTPA (which they claim has elements “substantively similar” to those of the
    7 UCL) against Lucasfilm based upon allegations that Lucasfilm “actively
    8 promoted” Anovos’ products and made misleading statements in advertisements,
    9 but the TAC fails to allege sufficient facts to state any claims on this basis under
   10 the Twombly standard.
   11         While Plaintiffs repeatedly state in their Opposition that Lucasfilm engaged
   12 in “joint promotion” with Anovos and “actively promoted” and marketed Anovos’
   13 products, the TAC’s sole factual allegations on Lucasfilm’s advertising activities
   14 concern (1) a single advertisement on Lucasfilm’s starwars.com website from
   15 December 2016, and (2) an article Lucasfilm published about celebrity Adam
   16 Savage’s 2016 Comic-Con costume designed for him by Anovos:
   17               149. In December of 2016, [Lucasfilm], through its
                    website, starwars.com, advertised: “Looking to crush the
   18               Rebellion on a beautiful beach-world? You’ll need this:
                    ANOVOS’ awesome new Rogue One: A Star Wars Story
   19               shore trooper helmet, revealed exclusively here on
                    StarWars.com.” Following this promotion, [Lucasfilm]
   20               stated, “The helmet will ship in January of 2017.”
   21               150. Similarly, following the San Diego Comic-Con
                    2016, [Lucasfilm] published an article raging about a
   22               costume, “The Force Awakens” “designed by the folks
                    at ANOVOS” worn by celebrity Adam Savage. Within
   23               the article, Anovos’ elaborate costume was fitted for Mr.
                    Savage in June and ready in time for the Comic-Con on
   24               July 21, 2016.
   25 TAC, ¶¶ 149-150. Apart from these two paragraphs, there are no other facts
   26 alleged regarding Lucasfilm’s alleged promotion of Anovos’ products. In
   27 particular, there are also no facts regarding any promotions or advertisements by
   28 Lucasfilm that occurred after 2016.
                                               14
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 20 of 26 Page ID #:664



    1         These allegations fail to state a viable claim against Lucasfilm. First, there
    2 are no allegations that any Plaintiff ever saw the website advertisement or Comic-
    3 Con article, or any other alleged advertisement or promotion issued by Lucasfilm.
    4 This defect defeats Plaintiffs’ standing to bring any of its claims based upon
    5 advertisements by Lucasfilm. Under the UCL, “a plaintiff proceeding on a claim of
    6 misrepresentation . . . must demonstrate actual reliance on the allegedly deceptive
    7 or misleading statements, in accordance with well-settled principals regarding the
    8 element of reliance in ordinary fraud actions.” Kwikset Corp. v. Superior Court, 51
    9 Cal. 4th 310, 326 (2011). Because none of the Plaintiffs saw Lucasfilm’s
   10 advertisement and article alleged in the TAC, Plaintiffs cannot establish that they
   11 relied upon any alleged statements contained therein. Plaintiffs’ lack of reliance
   12 also bars their negligent misrepresentation and FDUTPA causes of action to the
   13 extent they are based upon Lucasfilm’s advertisements. See Ragland v. U.S. Bank
   14 Nat’l Assn., 209 Cal.App.4th 182, 196 (2012) (“justifiable reliance on the
   15 misrepresentation” is required element of negligent misrepresentation); Rollins,
   16 Inc. v. Butland, 951 So.2d 860, 869 (Fla. Dist. Ct. App. 2006) (“causation” and
   17 “actual damages” from the deceptive act or practice are required elements under
   18 FDUTPA).
   19         Second, and independently, Plaintiffs’ claims against Lucasfilm also fail
   20 because they have identified no false or misleading statements in any
   21 advertisements or promotions issued by Lucasfilm. Plaintiffs have not attached the
   22 actual website advertisement or Comic-Con article to the TAC. From the TAC’s
   23 allegations, it is unclear whether Lucasfilm itself actually made any statements in
   24 the starwars.com ad, or whether it merely published an ad authored by Anovos.
   25 The TAC does not even allege that the quoted statement “This helmet will ship in
   26 January 2017” was false. Notably, none of the Plaintiffs ordered the “shore
   27 trooper” helmet referenced in the ad, and the TAC contains no allegations about
   28 whether that particular product shipped by January 2017. As for the article about
                                                15
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 21 of 26 Page ID #:665



    1 Mr. Savage’s 2016 Comic-Con costume, Plaintiffs have identified no statements
    2 that they contend to be false or deceptive representations within the article. Thus,
    3 Plaintiffs have failed to allege any viable claim against Lucasfilm based upon false
    4 or deceptive advertising or promotions of Anovos’ products.
    5         Plaintiffs also argue that Lucasfilm may be liable based on its “failure to
    6 warn” the public of Anovos’ alleged knowing fraud, but this theory is equally
    7 unavailing. Plaintiffs assert that Lucasfilm, as a licensor of its Star Wars
    8 intellectual property, had a duty to the public analogous that of a landlord or
    9 landowner’s obligation to warn others of concealed hazards on his or her property.
   10 Dkt. # 49 at 28-29. The cases relied upon by Plaintiff, which concerned hidden
   11 safety and health hazards like asbestos, fuel leaks, or a vicious dog on the
   12 premises, are inapposite. See Kinsman v. Unocal Corp., 37 Cal. 4th 659, 665
   13 (2005); Resolution Trust Corp. v. Rossmoor Corp., 34 Cal. App. 4th 93, 98 (1995);
   14 Ucello v. Laudenslayer, 44 Cal. App. 3d 504, 507 (1975).
   15         Tellingly, Plaintiffs have not cited a single case in which a court has applied
   16 the landowners’ duty to warn in the context of a trademark licensor like Lucasfilm.
   17 Contrary to Plaintiffs’ novel argument, the law does not impose on trademark
   18 licensors any affirmative duties in tort. Mini Maid Servs. Co. v. Maid Brigade Sys.,
   19 Inc., 967 F.2d 1516, 1520 (11th Cir. 1992) (while trademark licensor has a duty to
   20 police the use of its own mark to avoid loss of trademark rights, that duty does not
   21 impose responsibility for preventing another entity’s violation of the law or subject
   22 owner to liability in tort); see also Oberlin v. Marlin American Corp., 596 F.2d
   23 1322, 1327 (7th Cir. 1979) (“The purpose of the Lanham Act, however, is to
   24 ensure the integrity of registered trademarks, not to create a federal law of agency.
   25 The scope of the duty of supervision associated with a registered trademark is
   26 commensurate with this narrow purpose.”).
   27         Plaintiffs cite Newcal Industries, Inc. v. Ikon Office Solution, 513 F.3d 1038,
   28 1056 (9th Cir. 2008) for the proposition that specific intent to defraud can be
                                                 16
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 22 of 26 Page ID #:666



    1 inferred where a party knew about the fraud and actively profited from the fraud,
    2 but that case involved a defendant who had purchased and enforced contracts
    3 entered into with plaintiffs which it knew had been produced by fraud. By contrast,
    4 here, Lucasfilm had no direct dealings with Plaintiffs and was not a party to the
    5 allegedly fraudulent sales. In addition, to the extent Plaintiffs’ communications
    6 with Lucasfilm amounts to notice, per the TAC, Lucasfilm was only put on notice
    7 of Anovos’ shipping delays of its products, not of any fraud. Dkt. # 46, ¶¶ 102,
    8 154. Indeed, Plaintiffs as stated in Part II(A) above, Plaintiffs have not even stated
    9 a claim for fraud against Anovos that Lucasfilm would have been aware of.
   10         Plaintiffs’ reliance on Inwood Laboratories, Inc. v. Ives Laboratories, Inc.,
   11 456 U.S. 844, 853-54 (1982), is also misplaced. They cite Inwood for the
   12 proposition that a defendant may be liable for contributory trademark infringement
   13 if it intentionally induces a third party to infringe a trademark, or if it continues to
   14 supply a product to a third party it knows is using the product to infringe another’s
   15 mark. They ignore, however, that Inwood’s test is limited to claims for
   16 contributory trademark infringement where a defendant “supplies a product” to the
   17 direct infringer. Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980,
   18 984 (9th Cir. 1999) (where defendant did not supply a product, “direct control and
   19 monitoring” is required). Because this case does not involve contributory
   20 trademark infringement claims and Lucasfilm did not supply a product to Anovos
   21 (and Plaintiffs do not allege otherwise), Inwood is inapplicable.
   22         Finally, Plaintiffs’ attempt to factually distinguish In re Jamster Marketing
   23 Litigation, 2009 WL 1456632, *8 (S.D. Cal. May 22, 2009) is unavailing.
   24 Plaintiffs argue that here, Lucasfilm “participated, marketed, and otherwise
   25 approved of Anovos’ sales,” but they have identified no factual allegations in the
   26 TAC to support their contention that Lucasfilm directly engaged in any such
   27 wrongful conduct. The products were sold by Anovos, not Lucasfilm, and the TAC
   28
                                                 17
            DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 23 of 26 Page ID #:667



    1 fails to make any plausible factual allegations that Lucasfilm controlled Anovos’
    2 marketing or sales practices or directly participated in any wrongdoing.
    3         Accordingly, Plaintiffs have failed to allege any claim for direct liability as
    4 to the Lucasfilm.
    5               2.     Lucasfilm Cannot Be Held Vicariously Liable for Anovos’
    6                      Actions
    7         Alternatively, Plaintiffs argue that Lucasfilm is vicariously liable for
    8 Anovos’ conduct because it acted as Anovos’ apparent agent and ratified
    9 Lucasfilm’s conduct. This theory also fails.
   10         First, as a threshold matter, “[i]t is well established that the concept of
   11 vicarious liability has no application to actions brought under the [UCL].” In re
   12 Jamster Mktg. Litig., 2009 WL 1456632, *8 (S.D. Cal. 2009) (quoting Emery v.
   13 Visa Int’l Serv. Ass’n, 95 Cal. App. 4th 952, 960 (2002)). Similarly, claims under
   14 the FDUTPA require the defendants’ “direct involvement” in the alleged violation.
   15 Aboujaoude v. Poinciana Dev. Co. II, 509 F. Supp. 2d 1266, 1277 (S.D. Fla.
   16 2007). Thus, Plaintiffs’ UCL or FDUTPA claims against Lucasfilm fail.
   17         Second, and independently, the TAC still fails to allege facts sufficient to
   18 establish that Anovos was Lucasfilm’s apparent agent. The TAC does not allege
   19 that Lucasfilm did anything to reasonably suggest to Plaintiffs that Anovos was
   20 its authorized agent. Plaintiffs point to the fact that Lucasfilm authorized Anovos
   21 to prominently display Lucasfilm’s logos, but granting a trademark license does
   22 not make the licensee an agent of the licensor. E.g., Oberlin, 596 F.2d at 1327.
   23         Plaintiffs also argue that the email Lucasfilm representative Ms. Santin sent
   24 to Mr. Fernandes in which she wrote, “I have escalated your email to Anovos for
   25 immediate review and response” shows that Lucasfilm led customers to reasonably
   26 believe that Anovos was its authorized agent, but they acknowledge that Ms.
   27 Santin’s statements were made after Mr. Fernandes already purchased the
   28 products. Dkt. # 49 at 32:10. Plaintiffs do not allege that, at the time of purchase,
                                                 18
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 24 of 26 Page ID #:668



    1 they believed that Anovos was an agent of Lucasfilm. To the contrary, Plaintiffs
    2 allege that they knew they were purchasing products from Anovos, not from
    3 Lucasfilm. Moreover, Plaintiffs do not dispute that Ms. Santin’s email was clear
    4 that Anovos and “the Walt Disney Company” were two separate companies, and
    5 that she told Mr. Fernandes she had escalated his complaint to Anovos, not to
    6 anyone within Disney or Lucasfilm. Her email does not suggest in any manner that
    7 Anovos had made the sales transactions at issue on Lucasfilm’s behalf.
    8         Finally, Plaintiffs’ argument that Lucasfilm ratified Anovos’ allegedly
    9 deceptive sales practices also fails. Plaintiffs ignore that “[w]hen an actor is not
   10 an agent and does not purport to be one, the doctrine of ratification does not
   11 apply.” Colgate v. JUUL Labs, 402 F. Supp.3d 728, 760 (N.D. Cal. 2019) (citing
   12 Kristensen v. Credit Payment Servs. Inc., 879 F. 3d 101, 1014 (9th Cir. 2018)).
   13 Because Anovos was not an agent of Lucasfilm and did not pretend to be one, the
   14 doctrine of ratification is inapplicable.
   15         F.     Plaintiffs Fail to Address Their False Allegations in the TAC
   16         In the Motion, Defendants pointed to Plaintiffs’ knowingly false
   17 representation to this Court that Mr. Catalano has not received his Star Trek Phaser
   18 Pistol that he purchased from Anovos’ website. Dkt. # 47, ¶¶ 85-89. In short,
   19 Plaintiffs allege that Mr. Catalano separately ordered a Star Trek Suit Jacket and a
   20 Star Trek Phaser Pistol from Anovos, for which he paid full price but never
   21 received. Id. at ¶¶ 70-72, 84-86, 88. Plaintiffs made this same representation in the
   22 FAC. See Dkt. # 27, ¶¶ 62-68. In truth, Mr. Catalano received his Star Trek Phaser
   23 Pistol on or before May 6, 2019, three months before he joined this lawsuit as a
   24 plaintiff on August 5, 2019. Dkt. # 48-1, 12 at fn 3.
   25         Rather than address this potential Rule 11 violation in their Opposition,
   26 Plaintiffs instead argue that the Court should disregard this fact as it is not
   27 permissible to be considered in a motion to dismiss without converting the Motion
   28 to one for summary judgment. Plaintiffs further argue that they would otherwise
                                                  19
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 25 of 26 Page ID #:669



    1 need to be given the opportunity to conduct discovery to explore Defendants’
    2 factual contentions. See Dkt. # 50, 2:22-23. However, whether and when Mr.
    3 Catalano received the Star Trek Phaser Pistol he purchased from Anovos is
    4 something known to Mr. Catalano, a plaintiff in this action. Plaintiffs need not seek
    5 discovery from Defendants to uncover this fact, they can inquire with Mr. Catalano
    6 himself.
    7         Plaintiffs also continue to make other representations that they know to be
    8 untrue, including that Anovos advertises for sale pre-ordered items that they have
    9 no intention of ever delivering. But by their own admission, Richard Dalton, the
   10 former lead plaintiff in this action, received the $9,000 Star Trek Discovery NCC-
   11 1701 U.S.S. Enterprise Constitution Starship he ordered from Anovos as a pre-
   12 order. See Dkt. # 27, ¶ 54, fn. 1. Yet, Plaintiffs continue to falsely allege that
   13 Anovos never had the intention of delivering pre-ordered products purchased from
   14 Anovos’ website and sought to abscond with their customers money instead. See
   15 Dkt. # 46, ¶¶ 27, 58, 60, 61, 89, 111, 250, 257, 278, 315. Such allegations are also
   16 contradicted by Anovos’ blog post of April 5, 2019 (which Plaintiffs request this
   17 Court to judicially notice) and the corresponding comments left by customers
   18 affirming that they have received products they ordered from Anovos and attesting
   19 to the quality of those products. Dkt. # 50, Ex. A.
   20         Such knowingly false representations to the Court in the TAC run afoul of
   21 Rule 11 and is sanctionable conduct. See Fed. R. Civ. P. 11(b)-(c).
   22         G.    Leave to Amend Should Not Be Granted
   23         Although the district court should grant the plaintiff leave to amend if the
   24 claim can possibly be cured by additional factual allegations, (Doe v. United
   25 States, 58 F.3d 494, 497 (9th Cir.1995)), the district court need not grant leave to
   26 amend if amendment would be futile. See Kendall v. Visa U.S.A., Inc., 518 F.3d
   27 1042, 1051–52 (9th Cir. 2008) (finding that amendment would be futile where
   28 plaintiff was granted leave to amend once and amended complaint contained same
                                                20
           DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
Case 2:19-cv-04821-MWF-KS Document 53 Filed 01/13/20 Page 26 of 26 Page ID #:670



    1 defects as prior complaint).
    2          This is Plaintiffs’ fourth attempt to state claims for fraud, intentional
    3 misrepresentation, negligent misrepresentation, breach of contract, and violation of
    4 the CLRA against Anovos, and to allege any claim against Lucasfilm. At this
    5 point, if Plaintiffs are unable to allege these causes of action against Defendants,
    6 they will likely be unable to do so given another chance. Therefore, should the
    7 Court grant the Motion, Defendants’ request that the Court do so without further
    8 leave to amend.
    9 III.     CONCLUSION
   10          For the foregoing reasons, the Court should grant Defendants’ Motion and
   11 dismiss the causes of action for fraud, intentional misrepresentation, negligent
   12 misrepresentation, breach of contract, and violation of the CLRA against Anovos,
   13 and all causes of action against Lucasfilm, and deny further leave to amend.
   14
        Dated: January 13, 2020           ROME & ASSOCIATES, A.P.C.
   15
   16
   17
                                          By:         /s/ Sridavi Ganesan
   18                                                 Sridavi Ganesan
   19                                           Attorneys for Defendants ANOVOS
                                                PRODUCTIONS, LLC and LUCASFILM
   20                                           LTD. LLC
   21
   22
   23
   24
   25
   26
   27
   28
                                                 21
             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED COMPLAINT
                        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
